Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The application recites variations of an invention as follows:
Regarding claim 1:
A method comprising: 
receiving an analog audio input signal;
processing, by an analog voice activity detector, the analog audio input signal to determine whether the analog audio input signal includes speech;
generating, by the analog voice activity detector, a wake up signal to a digital signal processing chain if the analog audio input signal is determined to include speech, the wake up signal notifying the digital signal processing chain to wake from a sleep mode;
converting, by an analog to digital converter of the digital signal processing chain, the analog audio input signal to a digital audio input signal;
detecting speech in the digital audio input signal using a digital signal processor of the digital signal processing chain;
outputting, by the digital signal processing chain if the digital signal processing chain detects speech, a command indicating that human speech has been detected;
wherein the processing, by the analog voice activity detector, comprises comparing, by analog noise level estimation circuitry comprising a switched capacitance network and a comparator, an energy level of the audio input signal and a noise floor level of the analog audio input signal to a variable signal processing threshold to determine whether the analog audio input signal includes speech, 
wherein the switched capacitance network comprises a plurality of capacitors and switches, and wherein the switches are operable to adjust the noise floor level based on a comparison of the noise floor level to the energy level.

Regarding claim 11:
A system comprising:
an audio input operable to sense sound waves from an environment and generate an analog audio input signal;
a digital signal processing chain operable to process the analog audio input signal to detect speech and output a signal indicating when speech is detected, the digital signal processing chain operable to enter a low power mode after a period of inactivity; and
analog voice activity detection circuitry coupled to the audio input and digital signal processing chain, the analog voice activity detection circuitry operable to process the analog audio input signal to detect speech and generate a wake up command to the digital signal processing chain to awaken the digital signal processing chain from the low power mode when speech is detected by the analog voice activity detection circuitry;
wherein the analog voice activity detection circuitry farther comprises analog noise level estimation circuitry operable to calculate an estimation of a noise floor level, the analog noise level estimation circuitry comprising a switched capacitance network and a comparator; and 
analog signal-to-noise level circuitry operable to compare a signal-to-noise ratio to a variable threshold value.

Regarding claim 18:
A system comprising:
an audio input operable to sense sound waves from an environment and generate an analog audio input signal;
a digital signal processing chain operable to process the analog audio input signal to detect speech and output a signal indicating when speech is detected, the digital signal processing chain operable to enter a low power mode after a period of inactivity; and
analog voice activity detection circuitry coupled to the audio input and digital signal processing chain, the analog voice activity detection circuitry operable to process the analog audio input signal to detect speech and generate a wake up command to the digital signal processing chain to awaken the digital signal processing chain from the low power mode when speech is detected by the analog voice activity detection circuitry;
wherein the analog voice activity detection circuitry further comprises analog energy estimation circuitry operable to receive the analog audio input signal and calculate an estimated energy level to produce a voltage sample indicative of a corresponding energy level; and
wherein the analog energy estimation circuitry is operable to calculate the energy level by performing a continuous-time nonlinear operation on a band-limited amplified analog audio signal, and wherein the analog voice activity detection circuitry is operable to compare the calculated energy level and a calculated noise floor level of the analog audio input signal to a variable signal processing threshold to determine whether the analog audio input signal includes speech.

The highlighted portions indicate the significant portions in combination with all the recited limitations as claimed. Prior art, alone or in combination, fails to disclose the invention as a whole, more specifically, the highlighted portion and its connections.
Prior art references, such as those listed in the notice of references, disclose inventions similar in scope and field of invention to the applicant’s recited limitations, but fails disclose the recited limitations as stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/LINDA WONG/Primary Examiner, Art Unit 2656